UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
TANYA LEE SANCHEZ-COLON,
Plaintiff,
Vv. Case No: 6:20-cv-1218-GKS-DCI
ANDREW SAUL,
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

ORDER

THIS. CAUSE comes on for consideration upon the Report and
Recommendation of the United States Magistrate Judge, (Doc. 28), entered on April
6, 2021, recommending that the Unopposed Motion for Entry of Judgment with
Remand (Doc. 27), filed by Defendant, Andrew Saul, Commissioner of Social
Security, be granted. Therein, Defendant requests that the Court order remand under
sentence four of 42 U.S.C. § 405(g) for the following reasons:

On remand, the Commissioner will evaluate the
persuasiveness of Dr. Mark Bobek’s opinion under 20 C.F.R.
§§ 404.1520c, 416.920c; obtain supplemental evidence from a
vocational expert if needed; and issue a new decision.

Plaintiff, Tanya Lee Sanchez-Colon, does not oppose the relief requested, and no

objections have been filed to the Report and Recommendation.
Following review and consideration of the Report and Recommendation, it is
hereby ORDERED and ADJUDGED as follows:

1. United States Magistrate Judge Daniel C. Irick’s Report and
Recommendation (Doc. 28) is APPROVED and ADOPTED and is made part of
this Order for all purposes, including appellate review.

2. Defendant Commissioner’s Unopposed Motion for Entry of Judgment with
Remand is GRANTED (Doc.27).

3. The final decision of the Commissioner is REVERSED and REMANDED
to the Commissioner pursuant to sentence four of 42 U.S.C. § 405(g) for the above-
stated reasons; and

4. The Clerk of Court is directed to ENTER JUDGMENT in favor of

Plaintiff and CLOSE the case.

DONE AND ORDERED at Orlando, Florida, this [3 day of May,

 

2021. /
G. KENDALL
SENIOR UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record
Unrepresented Parties
